UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
AENERGY, S.A. and COMBINED CYCLE POWER :
PLANT SOYO, S.A.,                                                      :
                                                                       :
                                    Plaintiffs,                        :     20 Civ. 3569 (JPC)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
REPUBLIC OF ANGOLA et al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On May 19, 2021, the Court granted Defendants’ motions to dismiss and conditionally

dismissed this action on the grounds of forum non conveniens. Dkt. 128. Dismissal was conditioned

“on all Defendants agreeing to accept service in Angola and to waive the assertion of any statute of

limitations defenses that may have arisen since the filing of this action.” Id. at 42-43. On June 17,

2021, Defendants submitted a joint stipulation and proposed order that states that Defendants “will

accept service in Angola and will waive the assertion of any statute of limitations defenses in Angola

that may have arisen since the filing of this action.” Dkt. 135 at 2. This accords with the conditions

outlined in the Court’s Opinion and Order. However, Plaintiffs have refused to sign it. See Dkt. 134.

        Within two business days of the filing of this Order, the parties shall submit a joint stipulation

signed by Plaintiff and Defendants. If Plaintiffs refuse to agree to Defendants’ joint stipulation and

proposed order, Dkt. 135, the Court will remove the conditions of dismissal outlined in its Opinion

and Order, Dkt. 128 at 42-43, and will dismiss this action without further notice.

        SO ORDERED.

Dated: June 19, 2021                                       __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
